                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


SOUTHEAST ALASKA
CONSERVATION COUNCIL, et al.,

                         Plaintiffs,

                 v.

UNITED STATES FOREST                             Case No. 1:19-cv-00006-SLG
SERVICE, et al.,

                         Defendants.


                                   ORDER RE SECURITY

         On September 23, 2019, the Court granted Plaintiffs’ Motion for Preliminary

Injunction and ordered the parties to submit briefing to determine the appropriate

amount of security, if any, required by Federal Rule of Civil Procedure 65(c). 1

Defendants have notified the Court that they do not seek a bond under that rule. 2

         Good cause being shown, IT IS ORDERED that Plaintiffs are not required

to give security pursuant to Rule 65(c). 3

         DATED this 1st day of October, 2019 at Anchorage, Alaska.


                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE

1   Docket 27 at 26.
2   Docket 28. See also Docket 29 (Notice of Plaintiffs’ Position).
3See Johnson v. Couturier, 572 F.3d 1067, 1086 (9th Cir. 2009) (“Rule 65(c) invests the
district court ‘with discretion as to the amount of security required, if any.’” (emphasis in
original) (quoting Jorgensen v. Cassiday, 320 F.3d 906, 919 (9th Cir. 2003))).



           Case 1:19-cv-00006-SLG Document 30 Filed 10/01/19 Page 1 of 1
